FILED
                            NOT FOR PUBLICATION                            MAR 16 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50117

               Plaintiff - Appellee,             D.C. No. 3:13-cr-03269-JAH

  v.
                                                 MEMORANDUM*
LUIS ANTONIO LAFARGA-SALAZAR,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                     John A. Houston, District Judge, Presiding

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Luis Antonio Lafarga-Salazar appeals from the district court’s judgment and

challenges the 63-month sentence imposed following his guilty-plea conviction for

attempted reentry of a removed alien, in violation of 8 U.S.C. § 1326. We dismiss.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Lafarga-Salazar contends that his sentence is substantively unreasonable.

The government contends that this appeal should be dismissed based on the appeal

waiver contained in the parties’ plea agreement. Lafarga-Salazar argues that the

appeal waiver cannot be enforced because the district court violated Federal Rule

of Criminal Procedure 11. We review de novo whether a defendant has waived his

right to appeal, and for plain error the adequacy of the plea colloquy because

Lafarga-Salazar did not raise a Rule 11 objection in the district court. See United

States v. Watson, 582 F.3d 974, 981, 987 (9th Cir. 2009). The court properly

advised Lafarga-Salazar of the appeal waiver at the plea hearing, see Fed. R. Crim.

P. 11(b)(1)(N), and Lafarga-Salazar has failed to show a reasonable probability

that, but for any alleged Rule 11 errors, he would not have pleaded guilty, see

United States v. Dominguez Benitez, 542 U.S. 74, 76 (2004). Accordingly, we

dismiss this appeal based on the valid appeal waiver. See Watson, 582 F.3d at 988.

      DISMISSED.




                                          2                                      14-50117